     Case: 1:15-cv-01046-SO Doc #: 236 Filed: 02/14/19 1 of 8. PageID #: 4591




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION




UNITED STATES OF AMERICA,                        )   CASE NO.: 1:15-CV-01046
                                                 )
                Plaintiff,                       )
                                                 )   JUDGE SOLOMON OLIVER, JR.
       vs.                                       )
                                                 )   MOTION TO APPROVE CLEVELAND
CITY OF CLEVELAND                                )   DIVISION OF POLICE RECRUITMENT
                                                 )   AND HIRING PLAN
                Defendant.                       )
                                                 )
                                                 )




       Pursuant to Paragraphs 300 through 302, 304, and 305 of the Consent Decree and the

Revised Third-Year Monitoring Plan in the above-captioned matter, the City of Cleveland (the

“City”), on behalf of the Cleveland Division of Police (“CDP” or “Division”), submitted a

proposed Five-Year Recruitment Plan (“Recruitment and Hiring Plan” or “Plan”), attached hereto

as Exhibit A.

       The Monitoring Team has carefully reviewed the proposed Recruitment and Hiring Plan.

The Team has determined that the Plan appropriately identifies the recruitment activities that will

be necessary for CDP to meet its strategic goals and objectives, not least of which is the Division’s

newly formalized commitment to implement community and problem-oriented policing (“CPOP”)

as a foundational organizational philosophy. The Monitoring Team therefore recommends that

the Court approve CDP’s Recruitment and Hiring Plan.
      Case: 1:15-cv-01046-SO Doc #: 236 Filed: 02/14/19 2 of 8. PageID #: 4592



I.      SUMMARY         OF     CONSENT         DECREE        REQUIREMENTS            REGARDING

        RECRUITMENT

        The Consent Decree requires that the Division “review and revise as necessary its

recruitment and hiring program to ensure that CDP successfully attracts and hires a diverse group

of qualified individuals.” Dkt. 7-1 at ¶ 300. Specifically, CDP will develop:

        [A] strategic recruitment plan that includes clear goals, objectives, and action steps
        for attracting qualified applicants from a broad cross-section of the community. The
        recruitment plan will establish and clearly identify the goals of CDP’s recruitment
        efforts and the duties of officers and staff implementing the plan. CDP will
        regularly review its recruitment and hiring procedures and the effects of those
        procedures to ensure that those, and other requirements, reflect the needs of the job
        and do not create artificial or unnecessary barriers to selection. The recruitment
        plan will be provided to the Monitor and DOJ.

Id. at ¶ 302.

        Further, the recruitment plan must “include specific strategies for attracting a diverse group

of applicants, including officers who are familiar with the different neighborhoods of Cleveland,

who possess strategic thinking and problem-solving skills, emotional maturity, interpersonal skills,

and the ability to collaborate with a diverse cross-section of the community.” Id. at ¶ 304. CDP

must work with the Cleveland Community Police Commission (“CPC” or “Commission”) and

other community stakeholders to develop strategies to attract a diverse pool of applicants. The

Division will also “create and maintain sustained relationships with community stakeholders to

enhance recruitment efforts.” Id. at ¶ 305.

II.     PROCEDURAL HISTORY

        The development of the City’s Recruitment and Hiring Plan started early in the Consent

Decree process. The City provided its first draft of a Recruitment and Hiring Plan on February 16,

2016, which did not yet include objectives that were specific, measurable, and realistic. It also

lacked the type of clear project management structure that would best enable the Division to

successfully implement the plan. A revised draft submitted on April 11, 2016 was an improvement

                                                  2
        Case: 1:15-cv-01046-SO Doc #: 236 Filed: 02/14/19 3 of 8. PageID #: 4593



but required additional work. At that juncture, with the immediate urgency of the CDP’s

preparation for the 2016 Republican National Convention, the Parties and Monitoring Team agreed

to pause development of the Plan and resume it after the RNC.

         Even as the Parties deferred their attention on the Plan, the City proceeded to implement

some discrete projects related to recruitment and hiring, including the implementation of an online

application process and securing the services of outside vendors to assist in the testing of

prospective recruits.

         After the 2016 RNC, the Division shifted its police recruiting efforts from solely within

CDP to the City’s Department of Public Safety (“DPS”). Rather than the Division leading the

recruiting effort for police specifically, DPS would now recruit all of fire, police, EMS, and

corrections officers. DPS started work anew on the Consent Decree requirements related to

recruitment and hiring.

         The City released a proposed Recruitment and Hiring Plan to the public for review and

feedback on May 15, 2018. The CPC and City hosted meetings and collected surveys to discuss

the Plan with community members and to seek their input. The period of engagement and input

ended on September 28, 2018, at which time the Commission submitted a report with its

recommendations. Among other things, the CPC highlighted a desire for the City to strategically

recruit individuals with social work backgrounds. Subsequently, Commission stakeholders met

with representatives of CDP, DOJ, the City, and Monitoring Team to discuss the recommendations

and whether and how they might be incorporated in the final version of the Recruitment and Hiring

Plan.

         On February 8, 2019, the CDP incorporated the final round of feedback from the

Department of Justice and Monitoring Team and submitted the final draft of the Recruitment and

Hiring Plan.


                                                 3
       Case: 1:15-cv-01046-SO Doc #: 236 Filed: 02/14/19 4 of 8. PageID #: 4594



III.    STANDARD OF REVIEW

        The Monitoring Team’s role is to “assess and report whether the requirements” of the

Consent Decree “have been implemented.” Dkt. 7-1 at ¶ 351; accord id. ¶ at 352 (requiring the

Monitor to “review . . . policies, procedures, practices, training curricula, and programs developed

and implemented under” the Decree). The task of the Monitoring Team here is to determine

whether the submitted Recruitment and Hiring Plan complies with the Consent Decree’s

requirements.

IV.     ANALYSIS OF THE RECRUITMENT AND HIRING PLAN

        The proposed Plan has three primary objectives: (1) “[i]ncrease staffing levels to

effectively implement [the Division’s] Community and Problem-Oriented Policing Plan (CPOP)”;

(2) “[a]ttract and hire a diverse group of qualified applicants from a broad cross-section of the

community”; and (3) “[c]reate and maintain partnerships with community stakeholders to enhance

recruitment efforts.” Ex. A. at 7.

        As part of the Plan’s development, the City created a Public Safety Recruitment Team

(“PSRT”) consisting of two police officers, one firefighter, one emergency medical technician,

and a CDP Sergeant who serves as the Officer-in-Charge. The Officer-in-Charge reports directly

to the Assistant Director of Public Safety and leads the management and implementation of the

Recruitment and Hiring Plan. PSRT team members are required to receive training on effective

recruitment techniques, including ways to increase diversity in law enforcement. Id. at 13-14.

PSRT members have already attended law enforcement recruitment conferences to enhance their

understanding of recruitment best practices.

        The Recruitment and Hiring Plan appropriately understands that the Division’s new

philosophical charge is to institute CPOP at all levels. The Plan notes that “less than 7% of . . .

calls for service in 2017 ended in an arrest” and that “the main skill set needed for effective


                                                 4
     Case: 1:15-cv-01046-SO Doc #: 236 Filed: 02/14/19 5 of 8. PageID #: 4595



community policing in Cleveland, Ohio is that of conflict resolution followed up by the ability to

de-escalate tense situations and dispense procedural justice in all of our contacts with the public.”

Id. at 15. This core recognition – that the primary task of law enforcement is typically not to arrest

or take other formal law enforcement actions but instead to help address community problems –

drives a great deal of the specifics across the CPOP, Staffing, and Recruitment and Hiring Plans

that the Division and City constructed during the same time period.

       To that end, the PSRT is specifically charged to “[i]dentify those individuals most suited

with the ability to integrate the CPOP principles in the discharging of their duties.” Id. The Plan

seeks to recruit “not only qualified individuals but those who exhibit an understanding and

familiarity with the neighborhoods that are uniquely Cleveland.” Id. at 4. Further, the PSRT will

“communicate across all of our recruitment materials and in our conversations the tenets of

CPOP.” Id. at 15. That includes highlighting the Division’s revised mission statement, which

now states that CDP officers are expected to be “guardians” of the community, as well as the CPOP

Plan’s “wellness model” approach in which officers are expected to “seek out root causes of crime

in close partnership with the community.” Id. at 16.

       The Recruitment and Hiring Plan includes specific steps to recruit a diverse pool of

applicants, including the establishment of a Hiring Process Review Committee that reviews “every

aspect of the hiring process” including “applications, entry level testing, interviews, and selection

process” as well as “medical and psychological testing and all aspects of training” to ensure that

“minorities and women” are not being “excluded during the hiring process by unfair standards that

[do] not correlate with their ability to do the job.” Id. at 17. Under the Plan, CDP will create new

advertisements showcasing female officers and emphasizing that “members of all backgrounds are

encouraged to apply to realize a more diverse applicant pool.” Id. at 20-21.




                                                  5
        Case: 1:15-cv-01046-SO Doc #: 236 Filed: 02/14/19 6 of 8. PageID #: 4596



         The Plan also documents steps that the PSRT has already taken since 2018 to minimize

unnecessary barriers for potential applicants, such as waiving the $25 fee for the entry-level exam,

offering a second chance at the physical agility test, assigning four additional officers to conduct

background investigations to shorten the wait time after an applicant’s interview, and raising the

pay of recruits in the Academy from $10.50 to $15/hour. Id. at 19.

         To create and maintain partnerships with community members, the City’s PSRT will work

with the Division’s Community Engagement Officers (“CEO”), who are stationed at each CDP

District, to distribute recruitment material and to attend community meetings on a quarterly basis.

Id. at 26. The PSRT also will utilize an “asset map,” a community resource map envisioned by

the Division’s CPOP Plan, “to make direct contact to those leaders in the community for additional

recruitment outreach.” Id.

         The Plan also contemplates an annual assessment “if the recruitment strategy has resulted

in attracting sufficient candidates to staff CDP at levels necessary for CPOP.” Id. at 6. The

Director of Public Safety will analyze “data obtained through stakeholder outreach, the annual

report from the PSRT, the statistical information gathered by the City’s online application service

provider, NEOGOV, the testing consultant[,] and [the CDP’s Data Collection and Analysis

Coordinator].” Id.

         Importantly, the Plan positions all of this work in the context of clear benchmarks or

deliverables. This allows the City and Division to structure their efforts, the community to

understand where the effort stands, and the Court to gauge progress in implementing the Plan over

time.

VI.      CONCLUSION

         The task of the Monitoring Team is to duly consider whether the City’s submitted

Recruitment and Hiring Plan satisfies the terms of the Consent Decree. The Monitoring Team


                                                 6
     Case: 1:15-cv-01046-SO Doc #: 236 Filed: 02/14/19 7 of 8. PageID #: 4597



concludes that the Recruitment and Hiring Plan meets the terms of the Consent Decree.

Accordingly, the Monitor approves the Plan in its entirety and requests that this Court order it

effective immediately.



                                                   Respectfully submitted,



                                                   /s/ Matthew Barge

                                                   MATTHEW BARGE
                                                   Monitor
                                                   40 Washington Square South
                                                   New York, New York 10012
                                                   Tel: (202) 257-5111
                                                   Email: matthew.barge@21cpsolutions.com




                                               7
     Case: 1:15-cv-01046-SO Doc #: 236 Filed: 02/14/19 8 of 8. PageID #: 4598



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, I served the foregoing document entitled Motion

to Approve Cleveland Division of Police Recruitment and Hiring Plan via the court’s ECF system

to all counsel of record.




                                                    /s/ Matthew Barge
                                                    MATTHEW BARGE




                                                8
